Citation Nr: 1215840	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO. 04-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disorder, including asthma, to include consideration as a Persian Gulf War illness under the provisions of 38 C.F.R. § 3.317.

2. Entitlement to service connection for a respiratory disorder, including asthma, to include consideration as a Persian Gulf War illness under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to November 1991, including in the Southwest Asia Theater of Operations from January 1991 to May 1991. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part, denied the Veteran's request to reopen a previously denied claim for service connection for asthma and breathing problems on the grounds that no new and material evidence had been submitted. 

This matter was previously before the Board in December 2007 and February 2009, but was remanded each time for additional development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The service connection issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of a July 1997 rating action, the RO denied service connection for breathing problems as due to an undiagnosed illness, finding that a chronic breathing problem was not shown by the medical evidence. The Veteran was notified of the decision, but did not appeal.
	
2. By way of a June 1999 rating action, the RO denied service connection for asthma, finding that it was a diagnosed condition and thus 38 C.F.R. § 3.317 was not applicable, and also finding that the evidence failed to establish a relationship between asthma and any disease or injury during service. The Veteran was notified of the decision, but did not appeal.

3. The evidence associated with the claims file since the June 1999 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder, including asthma. 


CONCLUSIONS OF LAW

1. The June 1999 rating decision is the last final decision regarding service connection for a respiratory disorder, including asthma. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the June 1999 rating decision is new and material; the claim of entitlement to service connection for a respiratory disorder, including asthma, is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a respiratory disorder, including asthma. In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist as they pertain to that claim is unnecessary.

New and Material Evidence Claim

The Veteran contends that his claimed respiratory disorder, including asthma, developed due to exposure to air pollutants, such as oil well fires and smoke, in service during his time in the Persian Gulf. In his May 2003 statement, he reported that he developed asthma upon returning to Germany, following his service in the Gulf. The Veteran has submitted several lay statements from various family members and friends claiming that the Veteran had respiratory problems after his service, but not prior to his service. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the last final rating decision in June 1999, service treatment records documented occasional complaints of, or treatment for, respiratory symptoms. For example, a May 31, 1989 medical provider found the Veteran to have an upper respiratory infection and complaints of allergies. A May 22, 1990 record documented a finding of rule out allergy symptoms from pollen. Other service treatment records similarly documented complaints of, or treatment for, allergies.

VA medical records also documented complaints of, or treatment for, respiratory symptoms a few years following service. For example, in a January 1995 VA medical record, the Veteran complained of coughing and sneezing and the examiner found him to have tonsillitis with pharyngitis. A VA medical provider also diagnosed the Veteran with bronchitis in a November 1996 VA medical record and a different provider diagnosed him with a sinusitis in a May 1998 VA medical record. The Veteran received a diagnosis of asthma in February 1999. Subsequent VA medical records generally document complaints of, or treatment for, asthma. A February 2004 VA medical record noted a past medical history of Gulf War syndrome, but such a disorder was not listed on VA problem list printouts, such as one from January 2004 and one from December 2008.

The Veteran received a general VA examination in February 1997. The examiner found the Veteran's nose, sinuses, mouth and throat to be within normal limits. The examiner also found his respiratory system to be within normal limits. 

The RO received the Veteran's petition to reopen the claim for service connection for asthma in May 2003. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the June 1999 rating decision, the Veteran has submitted new medical evidence for his claim. 

Several lay statements from various family members and friends are of record. The statement providers generally reported that the Veteran did not have respiratory symptoms prior to service, but had respiratory problems after his return from the Persian Gulf.

This evidence submitted since the June 1999 final decision is new, in that it was not previously of record. The newly submitted evidence is also material. While the claim for service connection is not established, the newly received evidence need only help prove at least one unestablished element of a current disability claim to qualify as new and material evidence to reopen that claim. The lay evidence provides a possible link between the Veteran's respiratory problems and service.

The Board notes that a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination. It appears that the Veteran has presented evidence of a current respiratory disorder and there is evidence of in-service respiratory complaints. The lay evidence also provides evidence relating the disorder to service. Thus, the claim should be reopened. Accordingly, the Board finds that the claim for service connection for a respiratory disorder, including asthma, shall be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a respiratory disorder, including asthma, and including under the provisions of 38 C.F.R. § 3.317, is granted. The appeal is granted to this extent only. 


REMAND

The Veteran contends that he has a respiratory disorder, including asthma, due to service. He further contends that he has an undiagnosed illness under 38 C.F.R. § 3.317. In a February 1999 statement, he reported that he was exposed to oil well fires and smoke while serving in the Persian Gulf. In an August 2003 statement, he reported that he experienced numerous sand storms and scud missile attacks. In his May 2003 statement, he reported that he developed asthma upon returning to Germany. 

Service treatment records documented occasional complaints of, or treatment for, respiratory symptoms. For example, in a May 31, 1989 record, a medical provider found him to have an upper respiratory infection and complaints of allergies. A May 22, 1990 record documented a finding of rule out allergy symptoms from pollen. Other service treatment records similarly document complaints of, or treatment for, allergies. The Veteran served in the Persian Gulf from January 1991 until May 1991.

The VA medical records generally document numerous complaints of, or treatment for, various respiratory disorders. For example, in a January 1995 VA medical record, the Veteran complained of coughing and sneezing and the examiner found him to have tonsillitis with pharyngitis. The Veteran also received a diagnosis of bronchitis in a November 1996 VA medical record and of sinusitis in a May 1998 VA medical record. The Veteran received a diagnosis of asthma in February 1999. Subsequent VA medical records generally documented complaints of, or treatment for, asthma. A February 2004 VA medical record noted a past medical history of Gulf War syndrome, but such a disorder was not listed on VA problem list printouts, such as one from January 2004 and one from December 2008.

The Veteran received a general VA examination in February 1997. The examiner found the Veteran's nose, sinuses, mouth and throat to be within normal limits and his respiratory system to be within normal limits. 

The Veteran has submitted numerous lay statements from friends and family claiming that the Veteran did not have respiratory problems prior to service, but that he returned from the Persian Gulf with respiratory problems.

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (rejecting categorical rule that medical evidence is required when determinative issue is either medical etiology or a medical diagnosis). In certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board finds that a medical opinion is necessary to determine whether the Veteran has a respiratory disorder, including asthma, due to service, and also include consideration of whether the Veteran has an undiagnosed illness under 38 C.F.R. § 3.317. 

The last VA medical records associated with the claims file were from August 2009. The record indicates that the Veteran receives continuing treatment from VA.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from August 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claims and provide the appropriate authorization forms for obtaining such records. If the Veteran wishes for the RO/AMC to attempt to obtain those records and returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. 

If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. Upon completion of the above, the RO/AMC shall obtain a VA medical opinion from a physician to clarify whether the Veteran's claimed respiratory disorder, including asthma, or should be considered an undiagnosed illness under 38 C.F.R. § 3.317. The VA examiner should also determine if there is a direct relationship between the Veteran's claimed respiratory disorder, including asthma, and his service, including his conceded service in the Persian Gulf. 

Based on examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a respiratory disorder?  If so, please specify what respiratory disorder the Veteran might have, and include a determination of whether he has asthma. 

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed respiratory disorder had onset during or has been caused by the Veteran's service?

c)  If the examiner finds that the claimed manifestations of respiratory problems cannot be attributed to a diagnosed illness, he/she should determine if there are objective indications of a chronic undiagnosed illness. 

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any service treatment records, VA medical records, private medical records, lay statements and medical treatise evidence of record; 

 	the Veteran's service occurred in the Persian Gulf from January 1991 until May 1991;

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


